DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 9, 11-18, 20 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,727,219. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 2-6, 9, 11-18, 20 and 21is similar to that of the claimed limitations of U.S. Patent No. 10,727,219 as claimed in claims 1-22. Therefore, the claims are not patentably distinct from each other. 
The instant application:

2. A method of forming a microelectronic assembly, the method comprising: preparing a bonding surface of a first substrate; preparing a bonding surface of a second substrate; mounting the second substrate to a dicing support structure; singulating the second substrate into a plurality of dies while the second substrate is mounted to the dicing support structure, each die of the plurality of dies having a bonding surface comprising a portion of the bonding surface of the second substrate; activating the bonding surface of the first substrate; and directly bonding the bonding surface of a die of the plurality of dies to the bonding surface of the first substrate without an adhesive, wherein the bonding surface of the die is not activated before directly bonding and while the die is mounted to the dicing support structure.  
5. The method of Claim 4, wherein activating the bonding surface of the first substrate comprises activating the bonding surface of the first substrate with a first plasma.  
11. The method of Claim 2, further comprising picking up the die by contacting the bonding surface of the die with a bonding tool.  
13. The method of Claim 2, wherein directly bonding the bonding surface of the die to the bonding surface of the first substrate comprises directly bonding the bonding surface of the die to the bonding surface of a wafer.  
14. The method of Claim 2, wherein directly bonding the bonding surface of the die to the bonding surface of the first substrate comprises directly bonding the bonding surface of the die to the bonding surface of a second die.  
12. The method of Claim 11, further comprising: contacting a back surface of the die with a bonding tool, the back surface opposite the bonding surface of the die; and directly bonding the bonding surface of the die to the bonding surface of the first substrate with the bonding tool.  

3. The method of Claim 2, wherein the dicing support structure comprises a dicing tape.  
4. The method of Claim 2, further comprising processing the plurality of dies while the plurality of dies is mounted to the dicing support structure, the processing including cleaning the bonding surface of the dies.  
9. The method of Claim 4, further comprising applying a protective coating to the bonding surface of the second substrate prior to singulating the second substrate.  


6. The method of Claim 5, wherein processing the plurality of dies comprises cleaning the bonding surface of the dies with a non-activating second plasma different from the first plasma.  





15. A method of forming a microelectronic assembly, the method comprising: preparing a first bonding surface of a first substrate; contacting a second bonding surface of a die with a first bonding tool and removing the die from a support; contacting a back surface of the die with a second bonding tool, the back surface opposite the second bonding surface; activating only one of the first bonding surface and the second bonding surface; and using the second bonding tool to directly bond the first bonding surface of the first substrate to the second bonding surface of the die without an adhesive and without activating the other of the first bonding surface and the second bonding surface.  
16. The method of Claim 15, further comprising preparing a bonding surface of a second substrate, and, after preparing the bonding surface of the second substrate, mounting the second substrate to the support and singulating the second substrate into a plurality of dies, the plurality of dies comprising the die.  
17. The method of Claim 16, further comprising processing the plurality of dies while the plurality of dies is mounted to the support, including cleaning the bonding surface of the dies.  

18. The method of Claim 17, wherein activating comprises activating the first bonding surface of the first substrate with a first plasma, and wherein processing the plurality of dies comprises cleaning the bonding surface of the dies with a non-activating second plasma different from the first plasma.  

20. The method of Claim 16, further comprising applying a protective coating to the bonding surface of the second substrate prior to singulating the second substrate.  
21. The method of Claim 20, further comprising removing the protective coating before direct bonding.

U.S. Patent No. 10,727,219:                           

1. A method of forming a microelectronic assembly, comprising: preparing a bonding surface of a first substrate, including: planarizing the bonding surface of the first substrate to have a first predetermined minimal surface variance; and plasma activating the bonding surface of the first substrate; preparing a bonding surface of a second substrate, including planarizing the bonding surface of the second substrate to have a second predetermined minimal surface variance; mounting the second substrate to a dicing sheet or dicing tape held by a dicing frame; singulating the second substrate into a plurality of dies while the second substrate is mounted to the dicing sheet or dicing tape, each die of the plurality of dies having a bonding surface comprising a portion of the bonding surface of the second substrate; processing the plurality of dies while the plurality of dies is mounted to the dicing sheet or dicing tape; selecting a die of the plurality of dies using a pick and place tool; and directly bonding the bonding surface of the die to the bonding surface of the first substrate without adhesive, and without activating the bonding surface of the die.                  8. The method of claim 7, wherein a surface of the pick and place tool is in direct contact with the bonding surface of die when the die is selected with the pick and place tool.
















2. The method of claim 1, further comprising: applying a protective coating to the bonding surface of the second substrate; and cleaning the protective coating from the plurality of dies while the plurality of dies is mounted to the dicing sheet or dicing tape.                         







3. The method of claim 2, further comprising cleaning one or more surfaces of the plurality of dies or the first substrate using a chemical reagent, a megasonic transducer, and/or a mechanical brush.



15. A method of forming a microelectronic assembly, comprising: preparing a bonding surface of a first substrate; preparing a bonding surface of a second substrate, including planarizing the bonding surface of the second substrate to have a predetermined minimal surface variance; mounting the second substrate to a dicing tape; singulating the second substrate into a plurality of dies while the second substrate is mounted to the dicing tape, each die of the plurality of dies having a bonding surface comprised of a portion of the bonding surface of the second substrate; processing the plurality of dies while the plurality of dies is mounted to the dicing tape; selecting a die of the plurality of dies using a pick and place tool; and directly bonding the bonding surface of the die to the bonding surface of the first substrate without adhesive, and without activating the bonding surface of the die.                                          22. The method of claim 19 further comprising applying a megasonic cleaner to clean the plurality of dies or the first substrate or the plurality of dies and the first substrate


16. The method of claim 15, further comprising planarizing the bonding surface of the first substrate to have another predetermined minimal surface variance; and plasma activating the bonding surface of the first substrate.                                                
2. The method of claim 1, further comprising: applying a protective coating to the bonding surface of the second substrate; and cleaning the protective coating from the plurality of dies while the plurality of dies is mounted to the dicing sheet or dicing tape.                         
 




Claims 2-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,037,919. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 2-9 and 11-21 is similar to that of the claimed limitations of U.S. Patent No. 11,037,919 as claimed in claims 1-29. Therefore, the claims are not patentably distinct from each other. 
The instant application:

2. A method of forming a microelectronic assembly, the method comprising: preparing a bonding surface of a first substrate; preparing a bonding surface of a second substrate; mounting the second substrate to a dicing support structure; singulating the second substrate into a plurality of dies while the second substrate is mounted to the dicing support structure, each die of the plurality of dies having a bonding surface comprising a portion of the bonding surface of the second substrate; activating the bonding surface of the first substrate; and directly bonding the bonding surface of a die of the plurality of dies to the bonding surface of the first substrate without an adhesive, wherein the bonding surface of the die is not activated before directly bonding and while the die is mounted to the dicing support structure. 
3. The method of Claim 2, wherein the dicing support structure comprises a dicing tape.  
4. The method of Claim 2, further comprising processing the plurality of dies while the plurality of dies is mounted to the dicing support structure, the processing including cleaning the bonding surface of the dies.  
5. The method of Claim 4, wherein activating the bonding surface of the first substrate comprises activating the bonding surface of the first substrate with a first plasma.  
11. The method of Claim 2, further comprising picking up the die by contacting the bonding surface of the die with a bonding tool.  
12. The method of Claim 11, further comprising: contacting a back surface of the die with a bonding tool, the back surface opposite the bonding surface of the die; and directly bonding the bonding surface of the die to the bonding surface of the first substrate with the bonding tool.  
13. The method of Claim 2, wherein directly bonding the bonding surface of the die to the bonding surface of the first substrate comprises directly bonding the bonding surface of the die to the bonding surface of a wafer.  
14. The method of Claim 2, wherein directly bonding the bonding surface of the die to the bonding surface of the first substrate comprises directly bonding the bonding surface of the die to the bonding surface of a second die.  

6. The method of Claim 5, wherein processing the plurality of dies comprises cleaning the bonding surface of the dies with a non-activating second plasma different from the first plasma.  


7. The method of Claim 6, wherein the first plasma comprises a nitrogen plasma.  

8. The method of Claim 7, wherein the second plasma comprises an oxygen plasma.  

9. The method of Claim 4, further comprising applying a protective coating to the bonding surface of the second substrate prior to singulating the second substrate.  

 
15. A method of forming a microelectronic assembly, the method comprising: preparing a first bonding surface of a first substrate; contacting a second bonding surface of a die with a first bonding tool and removing the die from a support; contacting a back surface of the die with a second bonding tool, the back surface opposite the second bonding surface; activating only one of the first bonding surface and the second bonding surface; and using the second bonding tool to directly bond the first bonding surface of the first substrate to the second bonding surface of the die without an adhesive and without activating the other of the first bonding surface and the second bonding surface.  
16. The method of Claim 15, further comprising preparing a bonding surface of a second substrate, and, after preparing the bonding surface of the second substrate, mounting the second substrate to the support and singulating the second substrate into a plurality of dies, the plurality of dies comprising the die.  
17. The method of Claim 16, further comprising processing the plurality of dies while the plurality of dies is mounted to the support, including cleaning the bonding surface of the dies.  






18.  The method of Claim 17, wherein activating comprises activating the first bonding surface of the first substrate with a first plasma, and wherein processing the plurality of dies comprises cleaning the bonding surface of the dies with a non-activating second plasma different from the first plasma.  

19. The method of Claim 18, wherein the first plasma comprises a nitrogen plasma, and wherein the second plasma comprises an oxygen plasma.  





20. The method of Claim 16, further comprising applying a protective coating to the bonding surface of the second substrate prior to singulating the second substrate.  
U.S. Patent No. 11,037,919:                          

1. A method of forming a microelectronic assembly, comprising: preparing a bonding surface of a first substrate, including activating the bonding surface of the first substrate with a first plasma based on a first gas; forming a bonding surface of a second substrate; mounting the second substrate to a dicing layer; singulating the second substrate into a plurality of dies while the second substrate is mounted to the dicing layer, each die of the plurality of dies having a bonding surface comprising a portion of the bonding surface of the second substrate; processing the plurality of dies while the plurality of dies is mounted to the dicing layer, including cleaning the bonding surface of the dies with a second plasma based on a second gas, different from the first gas; selecting a die of the plurality of dies; and directly bonding the bonding surface of the die to the bonding surface of the first substrate without adhesive, and without activating the bonding surface of the die while the die is mounted to the dicing layer.
2. The method of claim 1, further comprising applying a protective coating to the bonding surface of the second substrate prior to singulating the second substrate.                    4. The method of claim 1, further comprising processing the die while the die is held by a pick and place tool, the processing including insitu cleaning of the bonding surface of the die.                                                                                   5. The method of claim 1, further comprising picking up the die by contacting the bonding surface of the die with a pick and place tool formed from a hydrophobic material or coated with a hydrophobic material.







3. The method of claim 1, further comprising cleaning one or more surfaces of the plurality of dies or the first substrate using a chemical reagent, a megasonic transducer, and/or a mechanical brush.                                           
6. The method of claim 1, wherein the first plasma comprises a nitrogen plasma.              
7. The method of claim 1, wherein the second plasma comprises an oxygen plasma.             
2. The method of claim 1, further comprising applying a protective coating to the bonding surface of the second substrate prior to singulating the second substrate.                    

8. A method of forming a microelectronic assembly, comprising: preparing a bonding surface of a first substrate; preparing a bonding surface of a second substrate; mounting the second substrate to a dicing layer; singulating the second substrate into a plurality of dies while the second substrate is mounted to the dicing layer, each die of the plurality of dies having a bonding surface comprised of a portion of the bonding surface of the second substrate; processing the plurality of dies while the plurality of dies is mounted to the dicing tape; selecting a die of the plurality of dies and removing the die from the dicing tape; activating one of the bonding surface of the first substrate or the bonding surface of the die; and directly bonding the bonding surface of the die to the bonding surface of the first substrate without adhesive, and without activating the other of the bonding surface of the first substrate or the bonding surface of the die.
9. The method of claim 8, further comprising cleaning the other of the bonding surface of the first substrate or the bonding surface of the die with an oxygen plasma.                                    10. The method of claim 8, wherein the bonding surface of the first substrate or the bonding surface of the die is activated with a nitrogen plasma.

3. The method of claim 1, further comprising cleaning one or more surfaces of the plurality of dies or the first substrate using a chemical reagent, a megasonic transducer, and/or a mechanical brush.   

9. The method of claim 8, further comprising cleaning the other of the bonding surface of the first substrate or the bonding surface of the die with an oxygen plasma.                                    10. The method of claim 8, wherein the bonding surface of the first substrate or the bonding surface of the die is activated with a nitrogen plasma.
2. The method of claim 1, further comprising applying a protective coating to the bonding surface of the second substrate prior to singulating the second substrate.



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Plaut et al. (US 2009/0227089) and Nakamura et al. (US 2014/0312511) also disclose similar inventive subject matter. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 3, 2022